DETAILED ACTION

Response to Amendment/Arguments
	Claims 4-17 are currently pending.  Claims 1-3 are cancelled.  Claims 10-17 are withdrawn from further consideration as being drawn to a non-elected invention.  No claim is amended.
Applicant’s arguments, see Remarks, filed 4/29/22, with respect to the rejection(s) of claim(s) 4-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Joo et al (US 2018/0331365).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2014/0315083) in view of Hou (US 2012/0330044), and further in view of Joo et al (US 2018/0331365).
Regarding claims 4-7 and 9, Liu et al discloses a lithium secondary battery
(power storage device) which inherently comprises a case (exterior), a positive
electrode, a negative electrode over the positive electrode, and an electrolyte solution; wherein the positive electrode comprises: a current collector “1” & “2”, a positive material layer “3” (active material layer) over and in contact with the current collector, wherein the positive material layer comprises an active material such as lithium nickel manganese oxide and a conductive additive; and an additional graphene layer (layer comprising a graphene compound) over and in contact with the positive material layer ([0053],[0056],[0059] and Fig. 2).
However, Liu et al does not expressly teach a graphene compound has a structure represented by a following formula (G1) (claim 4); wherein R1 represents a substituted or unsubstituted alkylene group having 1 to 20 carbon atoms (claim 5); wherein R1 represents a substituted or unsubstituted alkylene group having 1 to 11 carbon atoms (claim 6); wherein the graphene compound has a structure represented by a following formula (202) (claim 7).  
Hou discloses a chelating agent modified graphene oxide (graphene compound) having the following formula: G(A-B), wherein G is a graphene oxide, wherein A is a linking moiety, and B is a chelating moiety, wherein the graphene oxide is bonded to a chain group [-CH2-]m(R1) through a “silane” such as O-Si-O-O (substituent containing silicon), wherein the chain group comprises functional groups, wherein m is 1-12, wherein the chelating agent modified graphene oxide is used to produce lithium ion batteries by replacing the general carbon materials in the anode and cathodes of lithium ion batteries; wherein the term “silane” means silicon-containing chemicals that possess a hydrolytically sensitive center that can react with graphene oxide to form stable covalent bond(s) and also alter physical and chemical properties of graphene oxide ([0009],[0015],[0047]-[0051]).  Examiner’s note:  the Office takes the position that the teachings of Hou is not limited to examples showing a single Si-O bond, but also includes graphene compounds comprising multiple Si-O bonds such as two Si-O bonds.  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hou indicates that a chelating agent modified graphene oxide comprising a graphene layer bonded to a chain group, where m is 1-12, through a substituent containing silicon is a suitable material for use as a carbon material in cathodes of lithium ion batteries.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a graphene compound comprising a graphene layer bonded to a chain group, where m is 1-12, through a substituent containing silicon.
However, Liu et al as modified by Hou does not expressly teach a graphene compound comprising a -COOR2, wherein R2 represents a substituted or unsubstituted alkyl group (claim 4); wherein the graphene compound comprises -COOCH3 (claim 7).  
Joo et al also discloses a graphenic material that is graphene oxide that is a graphene functionalized with oxygen, such as carbonyl groups, carboxyl groups (e.g. carboxylic acid groups, carboxylate groups, COOR groups, such as wherein R is C1-C6 alkyl) ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu/Hou graphene compound to include a COOR group, such as -COOCH3 in order to utilize a graphenic material that functions to protect the electrode active material from interactions with electrolyte as well as facilitate electron conductivity in the electrode ([0039]).    
Regarding claim 8, since the Liu/Hou/Joo graphene compound discloses the same graphene layer bonded to a chain group through a substituent containing silicon as the present invention, wherein the chain group comprises a COOR groups, such as wherein R is C1-C6 alkyl, the Office takes the position that the Liu/Hou/Joo graphene compound is inherently capable of trapping the element M.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729